Citation Nr: 1730386	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-30 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel







INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967, with Vietnam combat service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In September 2016, this matter was remanded by the Board for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends service connection is warranted for hearing loss due to his noise exposure while in combat in Vietnam.  His DD-214 confirms that his MOS was as a wheeled vehicle mechanic who served with an infantry unit in Vietnam and is in receipt of the Combat Infantry Badge (CIB) among other medals and awards.  In light of the Veteran's MOS and receipt of the CIB, the Board finds that he was exposed to loud noises in service.

As noted in the September 2016 remand, an August 2011 VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by his in-service acoustic trauma, citing the fact that the separation examination did not show any significant difference in his hearing when compared to the entrance examination.  The examiner also indicated that there were no tests between 1967 and 2009 to establish a pattern of hearing loss, which ignored the hearing test results done in November 2002 and January 2003 shown in a 3 page document entered into VBMS September 7, 2010.  Further the rationale appeared to be based, at least in part on findings that the Veteran's hearing loss was symmetrical, with an opinion stating that hearing loss from shooting a rifle would more often than not cause an asymmetrical hearing loss which ignored his history of exposure to artillery.  

The Board also noted that the Veteran also underwent an October 2010 VA examination which was limited to an opinion for the etiology of his tinnitus which the examiner opined was triggered by outer hair cell damage.

Pursuant to the Board's remand, in a November 2016 VA medical opinion, the August 20111 VA examiner opined that she stood by her 2011 opinion, reiterating that the Veteran's STRs did not show a change in hearing during service when his enlistment examination was compared to his exit examination.  She opined that his hearing loss, as recorded decades later, did not show a noise notch component, nor any significant asymmetry, which is more often than not seen with artillery fire.

Accordingly, in light of the foregoing, including the fact that the November 2016 VA medical opinion is essentially the same as the August 2011 VA medical opinion, the Board finds that an additional VA examination and opinion would be helpful in the adjudication of this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an examiner other than the August 2011 VA examiner, which addresses the nature and etiology of the Veteran's bilateral hearing loss disability.  The claims file must be provided to the examiner for review. 

All indicated studies and tests should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

The examiner must provide the following opinion(s):

Is it at least as likely as not (50 percent or more probability) that any bilateral hearing loss, had its onset in or is etiologically-related to the Veteran's active duty service or was manifested within the first post service year. 

In rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  As noted above, the evidence established that the Veteran experience acoustic trauma in service from, among other things, heavy artillery.

The report of examination should include the complete rationale for all opinions expressed.  The examiner should address, as appropriate, the evidence which includes audiology reports from November 2002 and January 2003 and the opinion from the October 2010 VA examiner regarding the tinnitus that included a finding that it was at least as likely as not triggered by outer hair cell damage and address whether this outer hair cell damage also resulted in hearing loss in addition to the service-connected tinnitus.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

